Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 1 of 11 PAGEID #: 1135




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

     FRIEDA AARON., et al.,                            :   CASE NO. 1:18-cv-631
                                                       :
                               Plaintiffs,             :   (Judge Dlott)
                                                       :
     vs.                                               :   (Magistrate Judge Stephanie K. Bowman)
                                                       :
     AETNA, et al.,                                    :   JOINT MOTION FOR
                                                       :   SCHEDULING ORDER
                               Defendants.             :

           _______________________________________________________________________

             Plaintiffs and Defendants Cigna Health and Life Insurance Company1, Medical Mutual of

 Ohio, Humana Health Plan of Ohio, Inc., all properly named and served Aetna Defendants,

 Aflac, CareSource, Indiana Comprehensive Health Insurance Association, Health Alliance

 Midwest, Inc. d/b/a Health Alliance, The Carle Foundation d/b/a Health Alliance, Medical

 Benefits Administrators, Inc., Custom Design Benefits, Golden Rule Insurance Company, United

 Healthcare Insurance Company, UMR, Inc. d/b/a United Medical Resources, United Health

 Group, Inc. d/b/a Optum, Benovation CAI Insurance Company, Government Employer Health

 Association, Inc., HealthSpan Partners, Anthem Health Plans of Kentucky, Anthem Health Plans

 of Virginia, Blue Cross and Blue Shield of Georgia, Community Insurance Company, Anthem,

 Inc., Anthem Insurance Companies, and Amerigroup (collectively, the “Parties”) hereby jointly

 move this Court for a scheduling order allowing for deviation from the deadlines prescribed in

 the Federal Rules of Civil Procedure due to the complexity and number of new plaintiffs and

 defendants involved.




 1
  Cigna Health and Life Insurance Company was improperly named as Cigna Health Corporation in Plaintiffs’
 Amended Complaint.
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 2 of 11 PAGEID #: 1136




        Pursuant to the Parties’ proposed scheduling order, Plaintiffs would have until January 3,

 2020 to serve all newly added Defendants in this action. Subsequently, all newly added

 Defendants in this action would be required to file a notice of appearance in lieu of an answer or

 other response by January 24, 2020. Then, all Defendants would have forty-five days to answer

 or otherwise respond to Plaintiffs’ Amended Complaint or until March 9, 2020.

        A memorandum in support is attached and a proposed scheduling order is being

 submitted simultaneously for the Court’s consideration.


                                                     Respectfully submitted,


  /s/ Robert A. Winter, Jr.                          /s/ Carolyn A. Taggart
  Benjamin M. Maraan II (0053661)                    Carolyn A. Taggart (0027107)
  Per Voicemail Authorization                        Ana P. Crawford (0090581)
  5247 Madison Pike                                  Porter Wright Morris & Arthur LLP
  Independence, KY 41051                             250 East Fifth Street, Suite 2200
  Phone: 513-729-1999                                Cincinnati, Ohio 45202-5118
  Fax: 513-381-4084                                  Phone: 513-369-4231
  bmaraanlaw@yahoo.com                                       513-369-4237
                                                     Fax: 513 421-0991
  Robert A. Winter Jr. (0038673)                     Email: ctaggart@porterwright.com
  P.O. Box 175883                                           acrawford@porterwright.com
  Fort Mitchell, KY 41017-5883
  Phone: 859-250-3337                                Counsel for Defendant Cigna Health & Life
  robertawinterjr@gmail.com                          Insurance Company

  Counsel for Plaintiffs




                                                 2
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 3 of 11 PAGEID #: 1137




  /s/ Michael E. Smith                           /s/ Michael P. Abate
  Michael E. Smith (0042372)                     Michael P. Abate (Pro Hac Vice)
  Per E-Mail Authorization                       Per E-Mail Authorization
  Christopher C. Koehler (0059384)               Kaplan Johnson Abate & Bird LLP
  Bradley D. Reed (0089711)                      710 West Main Street, 4th floor
  Frantz Ward LLP                                Louisville, Kentucky 40202
  200 Public Square, Suite 3000                  Phone: 502-540-8280
  Cleveland, Ohio 44114                          Fax: 502-540-8282
  Phone: 216-515-1660                            Email: mabate@kaplanjohnsonlaw.com
  Fax: 216-515-1650
  Email: msmith@frantzward.com                   Daran P. Kiefer (0064121)
          ckoehler@frantzward.com                Kreiner & Peters Co. L.P.A.
          breed@frantzward.com                   P.O. Box 6599
                                                 Cleveland, Ohio 44101-6599
  Counsel for Defendant Medical Mutual of Ohio   Phone: 216-771-6650
                                                 Fax: 216-431-0156
                                                 Email: dkiefer@subrogation-recovery.com

                                                 Counsel for Defendant Humana Health Plan
                                                 of Ohio, Inc.

  /s/ John B. Lawrence                           /s/ John R. Maley
  John B. Lawrence (Pro Hac Vice)                John R. Maley (Indiana Atty. #14300-89)
  Per E-Mail Authorization                       Per E-Mail Authorization
  Baker Botts L.L.P.                             Barnes & Thornburg LLP
  2001 Ross Avenue, Suite 1100                   11 South Meridian Street
  Dallas, Texas 75201                            Indianapolis, Indiana 46204-3535
  Phone: 214-953-6873                            Phone: 317-231-7464
  Fax: 214-661-4873                              Fax: 317-231-7433
  Email: john.lawrence@bakerbotts.com            Email: john.maley@btlaw.com

  Matthew G. Sheridan (Pro Hac Vice)             Kyle R. Gerlach (0093433)
  Baker Botts L.L.P.                             Barnes & Thornburg LLP
  One Shell Plaza                                41 South High Street, Suite 3300
  910 Louisiana Street                           Columbus, Ohio 43215
  Houston, Texas 77022-4955                      Phone: 614-628-1409
  Phone: 713-229-1568                            Fax: 614-628-1433
  Fax: 713-229-7968                              Email: kyle.gerlach@btlaw.com
  Email: matthew.sheridan@bakerbotts.com
                                                 Counsel for Defendants Aflac, CareSource,
                                                 and Indiana Comprehensive Health Insurance
                                                 Association




                                             3
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 4 of 11 PAGEID #: 1138




  Robert J. Fogarty (0006818)
  Hahn Loeser & Parks
  200 Public Square
  Cleveland, Ohio 44114-2301
  Phone: 216-621-0150
  Email: rjfogarty@hahnlaw.com

  Counsel for all properly named and served
  Aetna Defendants

  /s/ Brent D. Craft                                /s/ Robert R. Sparks
  Brent D. Craft (0085374)                          Robert R. Sparks (0073573)
  Per E-Mail Authorization                          Per E-mail Authorization
  Vorys, Sater, Seymour and Pease LLP               Strauss Troy Co., LPA
  301 East Fourth Street, Suite 3500                150 East Fourth Street
  Cincinnati, Ohio 45202                            Cincinnati, Ohio 45202-4018
  Phone: 513-723-4072                               Phone: 513-621-2120
  Fax: 513-852-7871                                 Fax: 513-241-8259
  Email: bdcraft@vorys.com                          Email: rrsparks@strasusstroy.com

  Rodney A. Holaday (0068018)                       Counsel for Defendant Custom Design
  Vorys, Sater, Seymour and Pease LLP               Benefits
  52 East Gay Street, P.O. Box 1008
  Columbus, Ohio 43216-1008
  Phone: 614-464-6400
  Fax: 614-464-6350
  Email: raholdaday@vorys.com

  Counsel for Defendants Health Alliance
  Midwest, Inc. d/b/a/ Health Alliance, The Carle
  Foundation d/b/a/ Health Alliance, and Medical
  Benefits Administrators, Inc.




                                               4
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 5 of 11 PAGEID #: 1139




  /s/ Katheryn M. Lloyd                             /s/ Wesley R. Abrams
  Katheryn M. Lloyd (0075610)                       Wesley R. Abrams (0095746)
  Per E-Mail Authorization                          Per E-Mail Authorization
  Shana Ortiz See (0077419)                         Vorys, Sater, Seymour and Pease LLP
  Carpenter Lipps & Leland LLP                      301 East Fourth Street, Suite 3500
  280 North High Street, Suite 1300                 Cincinnati, Ohio 45202
  Columbus, Ohio 43215                              Phone: 513-723-4608
  Phone: 614-365-4100                               Fax: 513-852-7880
  Fax: 614-365-9145                                 wrabrams@vorys.com
  Email: lloyd@carpenterlipps.com
  Email: see@carpenterlipps.com                     Counsel for Anthem Health Plans of
                                                    Kentucky, Anthem Health Plans of Virginia,
  Counsel for Defendants Golden Rule Insurance      Blue Cross and Blue Shield of Georgia,
  Company, United Healthcare Insurance              Community Insurance Company, Anthem,
  Company, UMR, Inc. d/b/a United Medical           Inc., Anthem Insurance Companies, and
  Resources, and United Health Group, Inc. d/b/a/   Amerigroup
  Optum

  /s/ Carrie S. Starts                              /s/ Susan H. Jackson
  Carrie S. Starts (0083922)                        Susan H. Jackson (0090924)
  Per E-Mail Authorization                          Per E-Mail Authorization
  Robert W. Hojnoski (0070062)                      Patrick F. Mastrian, III (Pro Hac Vice)
  Reminger Co., LPA                                 Ogletree, Deakins, Nash, Smoak & Stewart,
  525 Vine Street, Suite 1500                       P.C.
  Cincinnati, Ohio 45202                            111 Monument Circle, Suite 4600
  Phone: 513-721-1311                               Indianapolis, Indiana 46204
  Fax: 513 721-2553                                 Phone: 317-916-1300
  Email: cstarts@reminger.com                       Fax: 317-916-9076
  Email: rhojnoski@reminger.com                     Email: susan.jackson@olgetree.com
                                                    Email: patrick.mastrian@ogletree.com
  Counsel for Defendant Benovation CAI
  Insurance Company                                 Counsel for Defendant HealthSpan Partners


  /s/ Richard S. Wayne
  Richard S. Wayne (0022390)
  Per E-Mail Authorization
  Strauss Troy Co. LPA
  150 East Fourth Street, 4th Floor
  Cincinnati, Ohio 45202-4018
  Phone: 513-621-2120
  Fax: 513-629-9426
  Email: rswayne@strausstroy.com

  Counsel for Defendant Government Employer
  Health Association, Inc.



                                               5
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 6 of 11 PAGEID #: 1140




                                MEMORANDUM IN SUPPORT


        This is a multi-party action involving hundreds of Plaintiffs and dozens of defendants,

 most of whom are health insurance providers. It is the latest outgrowth of the Durrani litigation,

 which has spawned numerous actions in this jurisdiction and with which this Court is

 undoubtedly familiar.

        On October 28, 2019, over a year after the initial Complaint was filed, an Amended

 Complaint was filed on behalf of the Plaintiffs. The Amended Complaint made numerous

 changes to the Parties, including the addition of over twenty new plaintiffs and over forty

 defendants. Further, the Amended Complaint is significantly more complex with the addition of

 several new claims asserted against all Defendants, including: breach of contract, negligence,

 constructive fraud, ERISA: breach of fiduciary duty, and ERISA: equitable estoppel.

        Given the change in plaintiffs and defendants, the Parties now seek a scheduling order

 similar to the December 6, 2018 Order (Doc. 23) granted by this Court staying deadlines for

 defendants to answer, plead or otherwise move in response to the Complaint. The goal of the

 proposed scheduling order is to provide the Parties and the Court time to reasonably coordinate

 this case and avoid a flurry of motions and answers filed on different dates dictated by

 inconsistent service dates.

        After consultation, the Parties propose the following scheduling:

                (1) Plaintiffs shall serve all newly added Defendants in this action by January 3,

                2020.

                (2) All newly added Defendants shall file a notice of appearance by January 22,

                2020 in lieu answering or otherwise responding to Plaintiffs’ Amended

                Complaint.



                                                  6
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 7 of 11 PAGEID #: 1141




                (3) All Defendants shall answer or otherwise respond to Plaintiffs’ Amended

                Complaint by March 9, 2020.

        If this Court deems it necessary, the Parties respectfully request a status conference to

 discuss the proposed scheduling order and its rationale.

        For the reasons given, the Parties respectfully request their Joint Motion for Scheduling

 Order be granted. A proposed scheduling order is being submitted simultaneously for this

 Court’s convenience.


                                                      Respectfully submitted,


  /s/ Robert A. Winter, Jr.                           /s/ Carolyn A. Taggart
  Benjamin M. Maraan II (0053661)                     Carolyn A. Taggart (0027107)
  Per Voicemail Authorization                         Ana P. Crawford (0090581)
  5247 Madison Pike                                   Porter Wright Morris & Arthur LLP
  Independence, KY 41051                              250 East Fifth Street, Suite 2200
  Phone: 513-729-1999                                 Cincinnati, Ohio 45202-5118
  Fax: 513-381-4084                                   Phone: 513-369-4231
  bmaraanlaw@yahoo.com                                        513-369-4237
                                                      Fax: 513 421-0991
  Robert A. Winter Jr. (0038673)                      Email: ctaggart@porterwright.com
  P.O. Box 175883                                            acrawford@porterwright.com
  Fort Mitchell, KY 41017-5883
  Phone: 859-250-3337                                 Counsel for Defendant Cigna Health & Life
  robertawinterjr@gmail.com                           Insurance Company

  Counsel for Plaintiffs




                                                  7
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 8 of 11 PAGEID #: 1142




  /s/ Michael E. Smith                           /s/ Michael P. Abate
  Michael E. Smith (0042372)                     Michael P. Abate (Pro Hac Vice)
  Per E-Mail Authorization                       Per E-Mail Authorization
  Christopher C. Koehler (0059384)               Kaplan Johnson Abate & Bird LLP
  Bradley D. Reed (0089711)                      710 West Main Street, 4th floor
  Frantz Ward LLP                                Louisville, Kentucky 40202
  200 Public Square, Suite 3000                  Phone: 502-540-8280
  Cleveland, Ohio 44114                          Fax: 502-540-8282
  Phone: 216-515-1660                            Email: mabate@kaplanjohnsonlaw.com
  Fax: 216-515-1650
  Email: msmith@frantzward.com                   Daran P. Kiefer (0064121)
          ckoehler@frantzward.com                Kreiner & Peters Co. L.P.A.
          breed@frantzward.com                   P.O. Box 6599
                                                 Cleveland, Ohio 44101-6599
  Counsel for Defendant Medical Mutual of Ohio   Phone: 216-771-6650
                                                 Fax: 216-431-0156
                                                 Email: dkiefer@subrogation-recovery.com

                                                 Counsel for Defendant Humana Health Plan
                                                 of Ohio, Inc.

  /s/ John B. Lawrence                           /s/ John R. Maley
  John B. Lawrence (Pro Hac Vice)                John R. Maley (Indiana Atty. #14300-89)
  Per E-Mail Authorization                       Per E-Mail Authorization
  Baker Botts L.L.P.                             Barnes & Thornburg LLP
  2001 Ross Avenue, Suite 1100                   11 South Meridian Street
  Dallas, Texas 75201                            Indianapolis, Indiana 46204-3535
  Phone: 214-953-6873                            Phone: 317-231-7464
  Fax: 214-661-4873                              Fax: 317-231-7433
  Email: john.lawrence@bakerbotts.com            Email: john.maley@btlaw.com

  Matthew G. Sheridan (Pro Hac Vice)             Kyle R. Gerlach (0093433)
  Baker Botts L.L.P.                             Barnes & Thornburg LLP
  One Shell Plaza                                41 South High Street, Suite 3300
  910 Louisiana Street                           Columbus, Ohio 43215
  Houston, Texas 77022-4955                      Phone: 614-628-1409
  Phone: 713-229-1568                            Fax: 614-628-1433
  Fax: 713-229-7968                              Email: kyle.gerlach@btlaw.com
  Email: matthew.sheridan@bakerbotts.com
                                                 Counsel for Defendants Aflac, CareSource,
                                                 and Indiana Comprehensive Health Insurance
                                                 Association




                                             8
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 9 of 11 PAGEID #: 1143




  Robert J. Fogarty (0006818)
  Hahn Loeser & Parks
  200 Public Square
  Cleveland, Ohio 44114-2301
  Phone: 216-621-0150
  Email: rjfogarty@hahnlaw.com

  Counsel for all properly named and served
  Aetna Defendants

  /s/ Brent D. Craft                                /s/ Robert R. Sparks
  Brent D. Craft (0085374)                          Robert R. Sparks (0073573)
  Per E-Mail Authorization                          Per E-mail Authorization
  Vorys, Sater, Seymour and Pease LLP               Strauss Troy Co., LPA
  301 East Fourth Street, Suite 3500                150 East Fourth Street
  Cincinnati, Ohio 45202                            Cincinnati, Ohio 45202-4018
  Phone: 513-723-4072                               Phone: 513-621-2120
  Fax: 513-852-7871                                 Fax: 513-241-8259
  Email: bdcraft@vorys.com                          Email: rrsparks@strasusstroy.com

  Rodney A. Holaday (0068018)                       Counsel for Defendant Custom Design
  Vorys, Sater, Seymour and Pease LLP               Benefits
  52 East Gay Street, P.O. Box 1008
  Columbus, Ohio 43216-1008
  Phone: 614-464-6400
  Fax: 614-464-6350
  Email: raholdaday@vorys.com

  Counsel for Defendants Health Alliance
  Midwest, Inc. d/b/a/ Health Alliance, The Carle
  Foundation d/b/a/ Health Alliance, and Medical
  Benefits Administrators, Inc.




                                               9
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 10 of 11 PAGEID #: 1144




   /s/ Katheryn M. Lloyd                             /s/ Wesley R. Abrams
   Katheryn M. Lloyd (0075610)                       Wesley R. Abrams (0095746)
   Per E-Mail Authorization                          Per E-Mail Authorization
   Shana Ortiz See (0077419)                         Vorys, Sater, Seymour and Pease LLP
   Carpenter Lipps & Leland LLP                      301 East Fourth Street, Suite 3500
   280 North High Street, Suite 1300                 Cincinnati, Ohio 45202
   Columbus, Ohio 43215                              Phone: 513-723-4608
   Phone: 614-365-4100                               Fax: 513-852-7880
   Fax: 614-365-9145                                 wrabrams@vorys.com
   Email: lloyd@carpenterlipps.com
   Email: see@carpenterlipps.com                     Counsel for Anthem Health Plans of
                                                     Kentucky, Anthem Health Plans of Virginia,
   Counsel for Defendants Golden Rule Insurance      Blue Cross and Blue Shield of Georgia,
   Company, United Healthcare Insurance              Community Insurance Company, Anthem,
   Company, UMR, Inc. d/b/a United Medical           Inc., Anthem Insurance Companies, and
   Resources, and United Health Group, Inc. d/b/a/   Amerigroup
   Optum

   /s/ Carrie S. Starts                              /s/ Susan H. Jackson
   Carrie S. Starts (0083922)                        Susan H. Jackson (0090924)
   Per E-Mail Authorization                          Per E-Mail Authorization
   Robert W. Hojnoski (0070062)                      Patrick F. Mastrian, III (Pro Hac Vice)
   Reminger Co., LPA                                 Ogletree, Deakins, Nash, Smoak & Stewart,
   525 Vine Street, Suite 1500                       P.C.
   Cincinnati, Ohio 45202                            111 Monument Circle, Suite 4600
   Phone: 513-721-1311                               Indianapolis, Indiana 46204
   Fax: 513 721-2553                                 Phone: 317-916-1300
   Email: cstarts@reminger.com                       Fax: 317-916-9076
   Email: rhojnoski@reminger.com                     Email: susan.jackson@olgetree.com
                                                     Email: patrick.mastrian@ogletree.com
   Counsel for Defendant Benovation CAI
   Insurance Company                                 Counsel for Defendant HealthSpan Partners


   /s/ Richard S. Wayne
   Richard S. Wayne (0022390)
   Per E-Mail Authorization
   Strauss Troy Co. LPA
   150 East Fourth Street, 4th Floor
   Cincinnati, Ohio 45202-4018
   Phone: 513-621-2120
   Fax: 513-629-9426
   Email: rswayne@strausstroy.com

   Counsel for Defendant Government Employer
   Health Association, Inc.



                                               10
Case: 1:18-cv-00631-MWM-SKB Doc #: 176 Filed: 12/02/19 Page: 11 of 11 PAGEID #: 1145




                                        CERTIFICATE OF SERVICE

               I hereby certify that on December 2, 2019 I electronically filed the foregoing with the

  Clerk of the United States District Court using the CM/ECF system, which will send notification

  of such filing to all attorneys of record.

                                                        /s/ Ana P. Crawford
                                                        Ana P. Crawford

                                                        Counsel for Defendant Cigna Health & Life
                                                        Insurance Company



  12924849v1




                                                       11
